Citation Nr: 1746224	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-45 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depressive disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a headache condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas.  

In August 2012, the Veteran testified before a Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing is of record.  In an April 2014 letter, the Veteran was informed that the VLJ who conducted the August 2012 Travel Board hearing was no longer employed by the Board, and she was offered the opportunity for another Board hearing.  See 38 U.S.C.A. § 7107(c)(West 2014); 38 C.F.R. § 20.707 (2016).  In July 2014, the Veteran testified before the undersigned VLJ.  A transcript of that hearing is also of record.  

In December 2013, September 2014, and December 2016, the Board remanded the issues on appeal for further development.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include anxiety disorder, depressive disorder, and PTSD, which was initially diagnosed many years after the Veteran's discharge from service, was not shown during service, and a current acquired psychiatric disorder is not otherwise shown to be associated with her active service or with a service-connected disability.

2.  The Veteran does not have a headache condition that is etiologically related to her military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a psychiatric disorder, to include anxiety disorder, depressive disorder, and PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing entitlement to service connection for a headache condition have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the present case, VA's duty to notify was satisfied by way of May 2008 and May 2009 letters that were sent to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Neither the Veteran, nor her representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate her appeal.  The Board also finds that that the AOJ has substantially complied with the December 2013, September 2014, and December 2016 Board remand directives which included, in relevant part, obtaining outstanding VA treatment records, affording the Veteran with VA examinations, and obtaining addendum opinions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  

As previously noted, the Veteran was provided opportunities to set forth her contentions during hearings before VLJs, including the undersigned, in August 2012 and June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJs specifically noted the issues on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in three subsequent remands, the Board gave the Veteran the opportunity to submit additional evidence in support of her claim and to undergo VA examinations in order to obtain medical opinions regarding the nature and etiology of the Veteran's claimed conditions.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In general, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, listed chronic diseases, to include psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service or in service and at any time thereafter.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  Secondary service connection is provided for disability that is caused by a service connected disease or disability; or that is aggravated by a service connected disease or disability.  38 C.F.R. § 3.310(a), (b) (2016).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In determining whether statements submitted by a claimant are credible, the Board may consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 91997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinksi, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

A. Acquired Psychiatric Disorder

The Veteran contends that she has an acquired psychiatric disorder as a result of in-service events, to include the stress from her duties during Marine recruit training.  Additionally, she contends that her anxiety and depression are a result of her service-connected acne disability.

Factual Background

Service treatment records include the results of a May 1986 enlistment examination that is silent for any mental health symptoms.  The Veteran denied any depression, nervous trouble, or difficulty sleeping.  In October 1987, at the end of recruit training, the Veteran sought treatment for acne "on and off" for the past six months.  Later the same month at another duty station, a clinician prescribed medication for acne including antibiotic medications for skin and gynecological infections.  The Veteran received renewal authorization for medication for acne on several occasions during her service, but none of the attending clinicians noted the presence of any anxiety symptoms or attributed the acne to emotional or psychiatric causes.  The Veteran denied having a psychiatric disorder in April 1989, and she specifically denied nervousness on health questionnaires dated in October 1987, April 1988, April 1989, September 1990, May 1991, and June 1991.  The Veteran denied any depression, excessive worry, nervous trouble, sleep difficulty, or skin disease in a May 1991 discharge physical examination history questionnaire, and no mental health abnormalities were noted by the military examiner.  

Service personnel records show that the Veteran was promoted to corporal on active duty and later to sergeant during Reserve service.  The Veteran received two letters of appreciation, one letter of commendation, and recognition for good performance at a meritorious mast in 1989 and 1991. 

In July 1992, the Veteran sought private treatment for an epidermal cyst on her left cheek that had been present for three months.  In a concurrent history questionnaire, the Veteran denied any history of anxiety.  The cyst was successfully excised.  

A December 1997 VA treatment record shows that the Veteran called the Muskogee VA Medical Center (VAMC) for an initial appointment.  During a February 1998 VA new patient evaluation, the Veteran reported pain in her left hip and knee, as well as a swollen vein in her right breast.  She did not report any mental health symptoms.

In December 1999, the Veteran sought to establish care at the Central Arkansas VAMC.  She reported cough and congestion, as well as a rash in the groin area.  She denied routinely taking any medication except for vitamins, and she did not report any mental health symptoms.

A February 2001 VA new patient evaluation reflects that the Veteran reported skin tag on her neck.  During a February 2001 VA initial women's health clinic assessment, the Veteran indicated that she was outgoing and fun loving.  She specifically denied symptoms of depression.  During routine VA treatment from February 2001 to December 2007, the Veteran received treatment for multiple skin lesions on the face, neck, and chest diagnosed as dermatosis papulosa nigra and irritated skin tags.  Dermatologists did not note, and the Veteran did not report, any mental health or emotional symptoms associated with the skin disease.  The Veteran specifically denied symptoms of depression in August 2002, August 2004, October 2005, and January 2007.  In March 2007, the Veteran reported mood swings, and she was diagnosed with post-menopausal syndrome.  A November 2007 PTSD screening was negative.

In the course of a neurology evaluation for management of lower extremity pain in December 2007, a VA neurologist noted that the Veteran was depressed and expressed some suicidal ideations.  The neurologist referred the Veteran to the emergency room for evaluation.  A psychiatric evaluation reflects that the Veteran reported that eight years of uncontrolled pain had caused her to "have an abnormal life and abnormal relationships."  She also indicated that chronic pain and recurrent bacterial vaginosis had caused her to have strained relationships with her boyfriends and that she feared meeting someone she likes because of her vaginal discharge.  The Veteran reported that she was kidnapped and raped when she was 21 years old.  The Veteran denied chronic anxiety or depression, and she denied any previous history of mental illness or psychiatric treatment.  She was diagnosed with mood disorder and anxiety disorder.  

The Veteran returned for a mental health consultation in January 2008.  A VA advanced practice nurse (APN) noted the Veteran's reports of experiencing an abusive relationship at the ages from 16 to 18, when she was frequently beaten and raped by a boyfriend, and that she was the victim of other attempted rapes by husbands and boyfriends of her sisters.  The Veteran reported that she was now working for the highway department and raising a teen age son but was still living in the neighborhood where the assaults had taken place.  The APN noted that the Veteran was anxious and guarded in fear of future abuse and diagnosed anxiety disorder, mood disorder, possible PTSD, and obsessive compulsive disorder.  There was no mention of military service or acne.  

In January 2008, the Veteran filed a claim of entitlement to service connection for anxiety and a skin condition secondary to anxiety.

A February 2008 VA mental health note shows that the Veteran reported that others seemed to view her as scary, which "bothers her a little."  She also indicated that her "main problem" was that a window fell on her recently during a tornado, which cut her head and arms and possibly rendered her unconscious.  A March 2008 VA treatment record shows that the Veteran endorsed paranoia regarding abusive relationships and previous rapes.

In July 2008, a VA skin examiner noted the Veteran's report of the onset of acne in service that she attributed to stress in basic training.  The Veteran also reported that her acne flares up with increased stress levels.  The physician noted the records of treatment with antibiotic and surface medication during service and found that the current skin disorder was related to her medical treatment on active duty.  Later the same month, the RO granted service connection for acne.

In September 2008, another APN assumed attending mental health duties and diagnosed PTSD without comment on the origin of the disorder.  The next mental health encounter was in November 2008 when a VA social worker noted a referral for "self-esteem issues and body image problems."  The Veteran reported that her skin disorder first manifested in service due to anxiety and that she socially withdrew because of acne.  She also indicated that her current concerns were a difficult enlistment in the Marines and difficulty adjusting to civilian life.  However, the social worker diagnosed PTSD caused by the pre-service rapes and abuse and did not further comment on the skin disorder or the Veteran's military experiences.  In March 2009, a VA dermatologist evaluated the acne disorder as "extremely mild," but in April 2009, the Veteran reported that the acne caused embarrassment at social functions leading to social withdrawal.  

In a May 2009 statement in support of claim for PTSD, the Veteran reported that boot camp was "the most stressful incident/event I have ever encountered."  She reported that she had experienced anxiety since Marine basic training when she was placed in charge of younger recruits and was under pressure.  She indicated that her anxiety was manifested by acne, for which she was treated throughout service.  She further indicated that she did not seek help when she was in service because seeking mental health treatment was seen as a weakness to other Marines.  

In May 2009 statement, two of the Veteran's friends reported that the Veteran was a pleasant and outgoing person before she joined the military, and that she became moody and withdrawn after the military.  Both friends also indicated that the Veteran seemed depressed and upset because of her acne.  

A May 2009 VA treatment record shows that the Veteran was diagnosed with PTSD from sexual traumas and being injured during a tornado.  

In a June 2009 statement, the Veteran reported that she had no social life because of her acne, and she indicated that while training in Panama, she was scared of being harmed by protestors.  In a separate June 2009 statement, the Veteran reported that she experienced flashbacks of boot camp.

In December 2009, the Veteran reported during therapy that she avoided social gatherings to stop people from staring at her because of her acne.  However, during another visit in December 2009, the Veteran reported that she had been extremely busy with volunteering and being in a play.  

In a November 2010 letter, the attending VA social worker noted that the Veteran had been under treatment at her clinic since January 2008 with diagnoses of anxiety disorder, mood disorder, and PTSD.  The social worker summarized the pre-service personal assault traumas and the recruit training experiences which caused self-repressed anxiety and depression.  The social worker also noted the onset of acne during service that affected body image and comfort in social situations.  The social worker opined that the Veteran's pre-existing anxiety was aggravated by the recruit training experiences.  

In January 2011, the Veteran reported to her VA clinicians that she was feeling good with no problems at work, and in February 2011 she informed them that she no longer needed treatment.  

In January 2012, a VA psychiatrist noted a review of the claims file and the Veteran's report of being a victim of rape prior to service, an event that did meet the diagnostic criterion for a PTSD stressor; and being challenged and overwhelmed during recruit training, events that did not meet that criterion.  There was no report by the Veteran or notation by the examiner regarding acne.  The psychiatrist diagnosed no current mental health disorder.  The psychiatrist noted that the Veteran was being treated by VA mental health and carried a diagnosis of PTSD; however, the examiner indicated that the Veteran "was adamant in today's evaluation that she does not have intrusive thoughts, nightmares, or avoidance of reminders of her rape."  The examiner concluded that based on the current evaluation, "the [V]eteran does not meet criteria for any psychiatric diagnosis related to any military experiences.  I cannot reconcile the difference."  

During the August 2012 Board hearing, the Veteran reported that during basic training, she would get "a little upset, a little nervous."  She indicated that went to sick call for acne during service and that "acne is sometimes secondary to anxiety so they labeled it as acne instead of anxiety."  The Veteran also testified that she went the Muskogee VAMC when she first got out of service and that she was treated for acne and anxiety.  Later in the hearing, the Veteran testified that she first sought mental health treatment at the Muskogee VAMC in 1995 or 1996.

In December 2013, the Board remanded the claim, in part noting that the 2012 examiner did not address the Veteran's contention that the mental health disorders diagnosed by her attending clinicians were caused by her service-connected acne.  Further, the examiner did not consider whether the Veteran had a disorder at any time during the appeal period, whether or not it had resolved.  The Board also found that the examiner did not determine whether an acquired psychiatric disorder existed prior to service.  The Board directed the performance of another VA mental health examination. 

The Veteran was afforded another VA examination in January 2014.  The Veteran reported that boot camp was difficult.  She indicated that she had been dealing with anxiety for three to four years and that she got anxious when "she has too many things to do."  She also reported that she had been depressed for the last several years.  The examiner noted that the Veteran received VA treatment starting in December 2007 for anxiety and depression and at a PTSD clinic staring in September 2008.  The examiner opined that the Veteran did not have an acquired psychiatric condition related to the military because the Veteran received no mental health treatment until 2007 and because "there is no evidence that the mental health treatment she has received and reported is related to the military."    

In an April 2014 statement in support of her claim, the Veteran reported that she was treated for anxiety and depression the entire time she was in the military, but it was diagnosed as acne.  

In April 2014, the Veteran requested to re-engage with therapy.  During a May 2014 VA mental health diagnostic assessment, the Veteran reported that boot camp was traumatic.  The VA clinician noted a history of PTSD from trauma prior to the military that the Veteran said was exacerbated by boot camp.  

During the June 2014 Board hearing, the Veteran reported that her mental health symptoms started the first day of boot camp.  She indicated that her acne flared-up when she was under stress or experiencing anxiety.  She testified that "just being on active duty [was] a stressor."  She also testified that she was first treated for anxiety at the Muskogee VAMC in 1992.

An August 2014 VA treatment record shows that the Veteran reported feeling excluded because of a willingness to speak her mind.  She reported having no treatment goals, and she denied an interest in treatment.  She was diagnosed with anxiety due to sexual assault when young.

In September 2014, the Board again remanded the claim, noting that the 2014 examiner did not acknowledge the report of the VA social worker that the Veteran had been diagnosed with several mental health disorders and that acne affected her body image and social comfort.  The examiner also did not address the social workers assessment that the Veteran's pre-service abuse caused anxiety that was aggravated by the recruit training experiences.  The Board remanded the claim to obtain another examination and opinion as to whether the Veteran clearly and unmistakably had a pre-service mental health disorder and if so whether it was clearly and unmistakably aggravated by military service or caused by acne.  

The Veteran was afforded another VA examination in January 2016.  The Veteran reported that she had just returned to treatment and that she experienced depressed mood and anxiety.  She also reported that she was treated by a dermatologist while in the military, which she contended was evidence of internal conflict.  The examiner noted the lay statements of record regarding changes in the Veteran after her time in boot camp.  The examiner opined that there was no evidence of an acquired mental health condition related to the Veteran's time in the military.  In a March 2016 addendum, the psychologist found that there was not enough evidence of record to determine whether the Veteran developed a psychiatric disorder in service or whether a pre-existing disorder was aggravated by events in service or by service-connected acne.  

VA mental health treatment records dated from March and April 2016 reflect that the Veteran attributed her anxiety and depression to work stressors.  

In December 2016, the Board again found that the examination report was not fully responsive to its previous remand instructions.  The Board remanded the claim to obtain an opinion as to whether any of the acquired psychiatric disorders diagnosed by VA outpatient clinicians since January 2008 were caused or aggravated by personal assaults prior to service, by events experienced during Marine Corps recruit training, and/or by service-connected acne.

In February 2017, a VA psychologist reviewed the claims file and opined that an acquired psychiatric disorder was not incurred in or caused by service.  The examiner noted that the Veteran's treatment for PTSD symptoms since 2008 has been for symptoms related to a kidnap/rape event that occurred when the Veteran was 21 years old and that treatment records did not indicate symptoms related to any traumatic events during the Veteran's military service.  The examiner also noted the November 2010 letter from the Veteran's VA social worker detailing stressors related to the Veteran's military service; however, the examiner indicated that there was no evidence from treatment records that events during military service caused or aggravated symptoms of PTSD.  Similarly, the examiner noted the Veteran's lay statements regarding psychiatric symptoms related to acne, as well as the evidence of dermatological treatment during her military service.  However, the examiner noted that there was no record of mental health treatment or formal diagnosis of a psychiatric condition related to the Veteran's acne.  Regarding the presumption of soundness, the examiner indicated that it was not possible to determine whether the Veteran had a pre-existing psychiatric disorder without resorting to speculation because in the case of multiple traumas, the time of symptom onset does not necessarily provide any reliable evidence as to which trauma is the "index" trauma, or the trauma from which PTSD symptoms precipitate.  

Analysis: Presumption of Soundness and Aggravation

As an initial matter, the Board finds that the presumption of soundness applies in this case and that it has not been rebutted by clear and unmistakable evidence that an acquired psychiatric condition preexisted service.

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

In the present case, the Veteran's May 1986 entrance examination is void of any diagnosis or mention of an acquired psychiatric disorder or mental health symptoms, and therefore, she is presumed sound on entry with respect to a psychiatric disorder.

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  Where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094-1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

The Court has held that lay statements by an appellant concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (stating that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, 7 Vet. App. at 246 (1994) (finding that supporting medical evidence is needed to establish the presence of a preexisting condition). 

Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000). 

Here, the Veteran's reports regarding pre-service stressors and mental health symptoms do not constitute the "clear and unmistakable evidence" needed to rebut the presumption of soundness upon entry into service.  Indeed, lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness; rather, supporting medical evidence is needed to establish the presence of a preexisting condition.  The fact remains that no relevant defects were noted at the time of the Veteran's May 1968 enlistment examination.  Moreover, the February 2017 VA examiner indicated that there was not enough evidence to determine whether a psychiatric condition pre-existed service.

The Board thus finds that there is no clear and unmistakable evidence that an acquired psychiatric disorder pre-existed service, so the presumption of soundness applies.  In this case, other than the Veteran's own statements, there is no documentation of an acquired psychiatric disorder prior to service.  The evidence of record does not meet this high evidentiary burden, and therefore, as a matter of law, the presumption of soundness cannot be rebutted.  Therefore, the presumption of soundness applies.

Analysis: Service Connection - Direct Service Incurrence and Secondary Service Connection

After thorough consideration of the evidence of record, the Board finds that service connection for an acquired psychiatric disability, to include depressive disorder, anxiety disorder, and PTSD, is not warranted on a direct basis due to the lack of competent and credible evidence of a nexus between the Veteran's condition and her service.

As an initial matter, the Board notes that the Veteran has been diagnosed with depressive disorder, anxiety disorder, and PTSD. As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.  

As noted above, the Veteran's service treatment records contain no complaints or treatment related to a psychiatric disorder.  In fact, the Veteran specifically denied nervousness during health questionnaires in October 1987, April 1988, April 1989, September 1990, and May 1991, and she specifically denied having any symptoms of depression, excessive worry, or nervous trouble at the time of her separation from service in May 1991.  Thus, there is affirmative lay and medical evidence showing that she did not have a psychiatric disorder in service or at the time of her separation from service, which is inconsistent with the Veteran's lay assertions years later.  The Board acknowledges the Veteran's assertions that her anxiety and depression were misdiagnosed in service as acne.  However, although service treatment records reflects numerous visits to sick call for acne, the Veteran did not report any mental health or emotional symptoms associated with her acne, and she specifically denied mental health symptoms on multiple occasions.  

The Board acknowledges the Veteran's recent assertions that she first experienced depression and anxiety while in service and that these symptoms continued to the present day.  Similarly, the Board recognizes statements from the Veteran's friends regarding changes in the Veteran's mood after military service.  The Veteran is competent to report psychiatric symptoms during military service, and the Veteran's friends are competent to report on their observations of the Veteran.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that the Veteran's and her friends' recent statements regarding onset and continuity of her psychiatric symptoms are not credible for several reasons.

Following service separation, the evidence of record shows no complaints, diagnosis, or treatment for a psychiatric disorder until December 2007, over 15 years after the Veteran's discharge.  The absence of post-service findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous psychiatric symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Board finds it probative that the Veteran sought treatment for multiple physical ailments during that time period, but failed to report symptoms of any type of psychiatric disorder.  

Moreover, the Veteran's contentions that she has suffered from continuous psychiatric symptoms since service are inconsistent with other evidence of record.  As noted above, the first medical evidence of any psychiatric symptoms is dated in 2007, over 15 years after discharge.  This lack of medical treatment tends to undermine the veracity of the Veteran's more recent statements that she has experienced psychiatric symptoms continually since service.  Additionally, the Veteran has made contradictory statements regarding the onset of her current symptoms.  Specifically, the Veteran reported that she first experienced mental health symptoms in service and first sought VA mental health treatment in 1992 or 1995; however, she reported to the January 2014 VA examiner that she had experienced anxiety for three to four years and depression for several years.  Moreover, records from private treatment in July 1992 show that the Veteran denied anxiety, and records from the Veteran's first VA treatment in 1997 show that the Veteran did not report any psychiatric symptoms or treatment  

Further, the Veteran's current statements regarding her psychiatric symptoms, made in connection with her pending claim for VA benefits, are inconsistent with statements made in her treatment records for the purposes of obtaining medical care.  In this regard, the Veteran sought treatment for multiple ailments during regular VA primary care visits from 1999 to 2007, but she failed to mention any type of psychiatric symptoms.  In fact, the Veteran consistently denied psychiatric symptoms during this period.  Moreover, when the Veteran did first seek psychiatric care in 2007, she attributed her symptoms to chronic pain and other issues, and she reported no previous mental health history or treatment.  Significantly, the Veteran did not relate her psychiatric symptoms to her military service in any way.  It was not until after filing a claim for service connection that the Veteran attributed her symptoms to her military service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Similarly, May 2009 statements of the Veteran's friends regarding changes in the Veteran's personality after military service are inconsistent with and contradicted by the contemporaneous evidence showing that the Veteran reported being outgoing and fun loving during a February 2001 VA initial social history and assessment, as well as the evidence discussed above reflecting no complaints of psychiatric symptoms until 2007 and denials of relevant symptoms during private and VA treatment from 1992 to 2007.  

The Board also finds it significant that the Veteran's first two applications for compensation, filed in April 1996 and August 1997, did not include or mention a psychiatric disorder.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  This suggests to the Board that there was no pertinent psychiatric disorder symptomatology at that time.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The Board does not dispute that the Veteran served in the Marine Corps under stressful circumstances which may have induced fear.  However, acceptance of the Veteran's accounts of her in-service experiences does not prove that the Veteran underwent experiences that caused psychiatric conditions, such as PTSD, resulting in chronic disability.  In other words, even though she underwent stress during boot camp or during training in Panama, this does not mean that the Veteran incurred a chronic psychiatric disorder, including PTSD, due to her service.  Thus, while not disagreeing that the Veteran experienced the circumstances which she has described, the Board rejects the notion that her current psychiatric disorders must necessarily be conceded as being due to these in-service incidents.  Service treatment records are silent as to any psychiatric complaints, and upon separation from the service, the Veteran denied any relevant symptoms, and she was noted as psychiatrically normal.  Significantly, the record reflects that she continued to serve in the Marine Corps Reserves for six more years until she was honorably discharged in 1997.  

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience psychiatric symptoms until over 15 years after service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board also finds that the VA opinions of record, when taken together, are highly persuasive on the issue at hand.  Here, the VA examiners' conclusions are shown to have been based upon a thorough review of the claims file, physical examination of the Veteran, and acknowledgement of the Veteran's statements regarding the onset and nature of her symptoms.  Moreover, the opinions are supported by a sufficient explanation and reference to pertinent evidence of record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination reports "must be read as a whole" to determine the examiner's rationale).  Furthermore, the examiners fully considered the Veteran's reports regarding her experiences in service, and they reconciled their negative opinions with the other evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  In this regard, the examiners acknowledged the notations in the record regarding the possible relationship between the Veteran's psychiatric disorder and service; however, the examiners sufficiently explained why the Veteran's psychiatric disorder was nonetheless not related to experiences in service.

Although the VA examiners emphasized the absence of in-service psychiatric treatment and the length of time before the Veteran sought psychiatric treatment after service, this does not render the opinions inadequate.  A VA examiner must consider the Veteran's lay statements regarding the incurrence of a disorder, and her statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Here, as discussed in detail above, the Board finds that the Veteran's lay statements regarding onset and continuity of her psychiatric symptoms are less than credible.  Implicit in the examiners' rationale was that if the Veteran's symptoms had been significant, she would have sought treatment earlier.  Moreover, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, an adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  Overall, the opinions are thorough, supported by explanation, and based on review of the claims folder.  Furthermore, the conclusions are consistent with the evidence of record, including service treatment records showing no in-service treatment and no reported psychiatric symptoms at discharge and post-service treatment records showing an absence of any psychiatric complaints for over 15 years after service, at which time they were not attributed to any in-service events. 

The Board acknowledges the November 2010 opinion of the Veteran's VA clinician that the Veteran's "pre-existing anxiety was aggravated by the recruit training experiences."  However, this opinion is unsupported by any rationale or explanation, and it is based in large part on the Veteran's self-report of symptoms in service and since service, which the Board finds are not credible.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  Therefore, this opinion is, at best, minimally probative, and is outweighed by the negative opinions discussed above.

The Board also acknowledges any assertion by the Veteran that her psychiatric disorder is related to her military service.  Although lay persons are competent to provide opinions on some medical issues, determining the etiology of an acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report psychiatric symptoms, any opinion regarding nature and etiology of her acquired psychiatric disorder requires medical expertise that the Veteran has not demonstrated.  See Jandreau, supra.  As such the Board assigns no probative weight to the Veteran's assertions that her acquired psychiatric disorder is related to service. 

With regard to presumptive service connection, the Board finds that the Veteran's claimed psychiatric disorder, as it involves a psychosis, is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309 (a). Walker, 708 F.3d at 1331.  However, there is no probative evidence of record that the Veteran's psychiatric disorder manifested to a compensable degree within one year of the Veteran's discharge from service in 1991.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with an acquired psychiatric disorder until 2007, over 15 years after service.  Moreover, as noted above, the Board finds that the Veteran has not provided credible testimony that psychiatric symptoms have continued since service discharge.  See Buchanan, 451 F.3d at 1336-37; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As such, presumptive service connection as a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran has also raised the issue of entitlement to service connection for an acquired psychiatric disorder as secondary to her service-connected acne.

After reviewing the foregoing evidence, the Board finds that service connection is not warranted on a secondary basis.  The January 2016 and February 2017 VA opinions, when taken together, found that it was less likely than not that the Veteran's acquired psychiatric disorder was caused or aggravated by her service-connected acne.  In so finding, the VA examiners' acknowledged the Veteran's reports of psychiatric symptoms related to acne, as well as the evidence of dermatological treatment during her military service.  However, the examiners noted that the Veteran's psychiatric treatment since 2008 revolved around sexual trauma and chronic pain, and explained that there was no evidence to support the Veteran's contention that her acne caused or aggravated her current psychiatric disorder.  The Board places great probative weight on the VA opinions in this case, as they are consistent with the evidence of record and based upon medical knowledge and skill, as well as a review and analysis of the Veteran's specific disability picture.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  

The Board has also considered the Veteran's assertions that her acquired psychiatric disorder is caused by her service-connected acne.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of an acquired psychiatric disorder, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report her symptoms, any opinion regarding whether her diagnosed acquired psychiatric disorder, requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Hence, her assertions in this regard have no probative value.

Moreover, as discussed above, the Board finds the Veteran's assertions in this regard less than fully credible.  Specifically, when the Veteran first sought psychiatric care in December 2007, she attributed her symptoms to chronic pain and recurrent vaginitis, and she reported no previous mental health history or treatment.  Significantly, the Veteran did not relate her psychiatric symptoms to her acne in any way.  It was not until a November 2008 VA mental health visit, after filing her claim for service connection and after being granted service connection for acne, that the Veteran attributed her symptoms to her service-connected acne.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

The Board acknowledges the November 2010 opinion of the Veteran's VA clinician that the Veteran's acne "has affected her body image and her ability to feel comfortable in social situations."  However, this opinion is based in large part on the Veteran's self-report of symptoms related to her acne, which the Board finds are not credible.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  Therefore, this opinion is, at best, minimally probative, and is outweighed by the negative opinions discussed above.

Based on a review of the record evidence, the Board concludes that service connection for an acquired psychiatric disorder is not warranted.  Although the record evidence shows that the Veteran currently has an acquired psychiatric disorder, it does not indicate that the Veteran's acquired psychiatric disorder has a causal connection to or is associated with her active military service or to a service-connected disability.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).

B. Headache Condition

The Veteran contends that she has a headache condition that had its onset during active duty and has continued since that time.  She also contends that her headache condition was caused and/or aggravated by her acquired psychiatric disorder and/or psychiatric medication prescribed to her.  

Factual Background

Service treatment records reflect that the Veteran denied frequent or severe headaches during her May 1986 enlistment examination, and she was found to be neurologically normal.  A November 1987 service treatment record shows that the Veteran reported dizziness, headaches, and hot flashes, and she was diagnosed with vaginitis.  Service treatment records are otherwise silent for treatment of headaches, and the Veteran denied any health problems during routine preventative care in June 1989 and May 1991.  During the Veteran's May 1991 separation examination, she reported frequent and severe headaches.  However, in the remarks section of the Report of Medical History form, the Veteran wrote "Migraines, I outgrew them with age."  On the accompanying examination report, the Veteran was found to be neurologically normal.  

In July 1992, the Veteran sought private treatment for an epidermal cyst on her left cheek.  In a concurrent history questionnaire, the Veteran denied any history of migraines.

A December 1997 VA treatment record shows that the Veteran called the Muskogee VA Medical Center (VAMC) for an initial appointment.  During a February 1998 VA new patient evaluation, the Veteran reported pain in her left hip and knee, as well as a swollen vein in her right breast.  She did not report headaches.

In December 1999, the Veteran sought to establish care at the Central Arkansas VAMC.  She reported cough and congestion, as well as a rash in the groin area.  She denied routinely taking any medication except for vitamins, and she did not report headaches.

A February 2001 VA new patient evaluation reflects that the Veteran reported skin tag on her neck.  An August 2001 VA treatment record shows that the Veteran reported right ear pain.  A November 2001 VA treatment record shows that the Veteran reported a history of migraine headaches.  Subsequent VA treatment records through June 2006 show treatment for low back pain, peripheral neuropathy, and hip pain in January 2003; urinary tract infection in April 2003; dry scalp in September 2005 and October 2005; neck pain in February 2006; and a chest mole in May 2006.  The Veteran specifically denied headaches during treatment in October 2005 and May 2006.  

A June 2006 VA emergency department record shows that the Veteran report a two to three day history of headaches, blurred vision, lightheadedness, and chest pain.  On examination, her blood pressure was elevated, and she was treated with hypertension medication.  Upon discharge, her blood pressure was down, and her headache was gone.  

A June 2007 VA emergency department record shows that the Veteran was seen for burning in her feet and legs and headaches "on and off."  She reported that she was not taking her blood pressure medication, and she was diagnosed with hypertension, headache, and low back pain.  

In January 2008, the Veteran filed the instant claim of entitlement to service connection for headaches, as secondary to anxiety.

A February 2008 VA mental health record shows that the Veteran reported headaches after a window fell on her during a tornado earlier that week.  During VA mental health treatment in March 2008, the Veteran continued to report headaches and neck pain due to the window incident.

A June 2009 VA emergency department note shows that the Veteran reported a feeling of pressure on her brain.  She also reported a history of head trauma one and a half years prior, but she denied recurrent headaches since that time.  

In a June 2009 statement, the Veteran reported that headaches were side effects of various medications taken for pain and hypertension.  She also indicated that her headaches were due to "lack of sleep."

During the August 2012 Board hearing, the Veteran testified that her headaches first started six years ago due to anxiety.  She also testified that she first had headaches in boot camp when she became upset or nervous and that her headaches continued to the present day.  

In a January 2013 statement, the Veteran indicated that her headaches were secondary to anxiety/high blood pressure and medications for those conditions.  

During the June 2014 Board hearing, the Veteran testified that her headaches started in basic training, but she did not go to sick call because she was a Marine.  The Veteran also testified that she was first treated for headaches at the Muskogee VAMC in 1992.  

The Veteran was afforded a VA headaches examination in January 2016.  The Veteran reported that "to the best of her recollection, her first visit for headaches was around 1993 at the Muskogee VA."  She indicated that she did not report any headaches in service, but that she was stressed throughout service and had headaches with the stress.  The Veteran agreed with the statement on her separation examination that she had migraine headaches as a child, but they revolved prior to service.  She reported that she currently had headaches two to three time per week and that her headaches were always associated with stress.  The examiner opined that the Veteran's current headache condition was less likely as not related to her active duty service because service treatment records were silent for a headache condition, to include the Veteran's separation examination, and because the Veteran did not seek treatment for a headache condition for several years post service.  

Analysis

As an initial matter, the Board notes that the Veteran has been diagnosed with headaches.  See January 2016 VA Examination Report.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, service treatment records show a complaint of headache pain in November 1987.  Thus, there is evidence of an event, injury, or disease in service.  Accordingly, the issue turns upon whether there is evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the Veteran's current headache condition did not manifest during service and is not otherwise related to injury or disease during service.

In this regard, the Board finds the January 2016 VA opinion to be persuasive evidence against the Veteran's claim.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, her knowledge and skill in analyzing the data, and her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the January 2016 VA examiner's conclusions are shown to have been based on a physical examination and interview of the Veteran.  Moreover, the January 2016 VA opinion is shown to have been based on a review of the Veteran's claims file and full acknowledgement of the Veteran's lay statements regarding the onset of her headache symptoms, and it is accompanied by a sufficient explanation and reference to pertinent evidence of record.

Although the VA examiner emphasized the absence of headache complaints at separation and the length of time before the Veteran sought treatment for headaches after service, this does not render the opinion inadequate.  A VA examiner must consider the Veteran's lay statements regarding the incurrence of a disorder and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  However, in the present case, as discussed in detail below, the Board finds that the Veteran's lay statements regarding onset and continuity are not credible.  Implicit in the examiner's rationale was that if the Veteran's headache symptoms had been significant, she would have sought follow-up treatment.  Moreover, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, an adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion...that contributes probative value to a medical opinion").  Overall, the January 2016 VA medical opinion was thorough, supported by an explanation, based on a review of the claims folder and examination of the Veteran, and supported by the Veteran's medical records.  There is no contrary medical opinion of record.

The Board acknowledges the Veteran's assertions that her headache condition is related to her military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a headache condition falls outside the realm of common knowledge of a lay person.  

The Board also acknowledges the Veteran's assertions that she experienced headaches in service and that they continued since separation.  The Veteran is competent to report symptoms such as pain, as these complaints are certainly capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In the present case, the Board finds that the Veteran's statements regarding onset and continuity of her headache symptoms are not credible.  In this regard, the Veteran has made inconsistent and contradictory statements regarding the onset of her symptoms.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).  Specifically, in her January 2008 claim, the Veteran reported that her current headache condition started in service.  Similarly, during the June 2014 Board hearing, the Veteran testified that her headaches started in boot camp.  However, when the Veteran first sought VA treatment for headaches in June 2006, she reported their onset two to three days prior, and, during the August 2012 Board hearing, the Veteran testified that her headaches started in 2006.  Notably, during the Veteran's May 1991 separation examination, she reported that her headaches had resolved, a statement that she confirmed during the January 2016 VA examination.  Additionally, during more recent VA headache treatment, the Veteran attributed her headaches to a February 2008 head injury.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

Moreover, although the Veteran mentioned a past history of headaches during her May 1991 separation examination, she did not report that was experiencing headaches at that time, and she indicated that she outgrew her headaches with age.  Thus, there is affirmative lay and medical evidence showing that she did not have a headache disorder at the time of her separation from service, which is inconsistent with the Veteran's lay assertions years later.  The Board acknowledges the Veteran's assertions that she did not seek treatment for headaches in service because of the stigma of seeking medical care in the Marines.  However, a review of the Veteran's service treatment records reflects that she sought treatment for multiple other physical ailments, including acne, calluses, urinary tract infections, thigh bruise, and numerous gynecological conditions, but that she only sought treatment for headaches on one occasion.  Additionally, when she sought treatment for headaches in November 1987, she did not mention a recurring headache condition, and her symptoms were attributed to an acute infection.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"); see also AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Moreover, the Veteran's contentions that she has suffered from continuous headache symptoms since service are also inconsistent with other evidence.  As noted above, the evidence of record shows no complaints, diagnosis, or treatment for headaches until June 2006, almost 15 years after the Veteran's discharge.  The absence of post-service findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous psychiatric symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Moreover, the Veteran specifically denied a history of migraines during private treatment in July 1992, just over a year after service, and she did not report a medical history of headaches during VA new patient evaluations in February 1998 and February 2001.  

Further, the Veteran has made contradictory and inconsistent statements about when she first sought post-service headache treatment.  Specifically, during the June 2014 Board hearing, the Veteran testified that she first sought VA treatment for headaches in 1992, and during the January 2016 VA examination, she reported that she was first treated for headaches at a VAMC in 1993.  However, during the August 2012 Board hearing, she testified that she first sought VA care in 1995 or 1996, and VA treatment records reflect that she first established VA primary care in December 1997.  The Board also finds it probative that the Veteran sought treatment for multiple physical ailments during VA treatment from 1997 to 2006, but failed to report symptoms of any type of chronic headache condition.  Moreover, when the Veteran did first report headache symptoms in June 2006, she reported a recent onset of symptoms, and her headaches symptoms were attributed to hypertension.  Additionally, during more recent VA headache treatment in 2008 and 2009, the Veteran attributed her current headaches to a February 2008 head injury.  Significantly, the Veteran did not relate her headache symptoms to her military service in any way.  

The Board also finds it significant that the Veteran's first two applications for compensation, filed in April 1996 and August 1997, did not include or mention a headache condition.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  This suggests to the Board that there was no pertinent psychiatric disorder symptomatology at that time.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience continuous headache symptoms in service or after service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Finally, with regard to the issue of entitlement to service connection for a headache condition as secondary to an acquired psychiatric disorder and/or hypertension, service connection is not in effect for an acquired psychiatric disorder or hypertension, so those arguments must also fail.

While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's current headache condition and her military service.  Accordingly, the Board finds that the claim of entitlement to service connection for a headache condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depressive disorder, and PTSD, is denied.

Entitlement to service connection for a headache condition is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


